




Exhibit 10.1


Execution Version


INVESTOR AGREEMENT
This investor agreement (this “Agreement”) is dated as of April 4, 2012 (the
“Effective Date”), by and between Nortek, Inc., a Delaware corporation (the
“Company”) and (i) Ares Corporate Opportunities Fund, II, L.P. (“ACOF II), (ii)
ACOF Management II, L.P. (“ACOF Management II”), (iii) ACOF Operating Manager
II, L.P. (“ACOF Operating II”), (iv) Ares Management, Inc. (“Ares Inc.”), (v)
Ares Corporate Opportunities Fund III, L.P. (“ACOF III”), (vi) ACOF Management
III, L.P. (“ACOF Management III”), (vii) ACOF Operating Manager III, LLC (“ACOF
Operating III”), (viii) Ares Management LLC (“Ares Management”), (ix) Ares
Management Holdings LLC (“AM Holdings”), (x) Ares Holdings LLC (“Ares Holdings”)
and (xi) Ares Partners Management Company LLC (“APMC” and, together with ACOF
II, ACOF Management II, ACOF Operating II, Ares Inc., ACOF III, ACOF Management
III, ACOF Operating III, Ares Management, AM Holdings and Ares Holdings, the
“Investor”).
WHEREAS, Investor and the Company wish to enter into this Agreement to, among
other things, confirm certain agreements relating to Investor's ability to
transfer its shares of Common Stock; and
WHEREAS, certain capitalized terms used in this Agreement are defined in Section
4.1 (Defined Terms).
NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
ARTICLE I


COVENANTS
Section 1.1    Transfer Limitation. Without the approval of a majority of the
Disinterested Directors, Investor shall not, and shall not permit any of its
Affiliates (together with Investor, the “Investor Parties”) to, Transfer,
directly or indirectly, any shares of Common Stock that are Beneficially Owned,
directly or indirectly, by any of the Investor Parties (except in a Transfer in
a public offering or to registered brokers or dealers in transactions over an
exchange, in each case, where the identity of the Person who buys from or
through such broker or intermediary is not known to Investor), if, immediately
after giving effect to such Transfer, the Person that acquires such Common Stock
(any such proposed transferee of securities, a “Transferee”) would, individually
or together with any other Person, Beneficially Own more than 17.5% of the
outstanding Common Stock (the “Transfer Triggering Event”), unless the
Transferee, prior to or concurrently with the date of such Transfer Triggering
Event, agrees in writing to promptly commence a tender offer to acquire all of
the outstanding shares of Common Stock that complies with applicable securities
laws, including Rule 14d-10 promulgated under the Exchange Act, at a cash price
per share not less than the highest amount received by any of the Investor
Parties from the Transferee subsequent to the date that is four months prior to
the date of such Transfer Triggering Event (or, in the case of a Transfer made
pursuant to any earlier understanding or agreement relating to such Transfer
Triggering Event, subsequent to the date of such earlier understanding or
agreement) or otherwise reasonably acceptable to a majority of the Disinterested
Directors and on terms reasonably acceptable to a majority of the Disinterested
Directors as regards to (i) certainty of consummation within a reasonable time
period and (ii) availability of the requisite financing.

1

--------------------------------------------------------------------------------






Section 1.2    Change of Control Transaction. Without the approval of a majority
of the Disinterested Directors, Investor shall not, and shall not permit any of
the Investor Parties to, enter into or affirmatively support (including by
agreeing to vote shares of Common Stock in favor of) any transaction resulting
in a Change of Control in which any of the Investor Parties (i) is the acquiror
or is part of, an investor in or a lender to the acquiring group or is proposed
to be directly or indirectly combined with the Company or an Affiliate of the
Company or (ii) receives per share consideration in its capacity as a
stockholder of the Company in excess of that to be received by other
stockholders, provided that no Investor Party shall be prohibited from making
purchases of shares through ordinary course brokerage transactions on the
principal exchange on which the Company's securities are traded notwithstanding
the fact that the Investor Parties may own in excess of a majority of the
outstanding voting securities of the Company as a result of such purchases.


Section 1.3    Company Transaction. Without the approval of a majority of the
Disinterested Directors, Investor shall not, and shall not permit any of the
Investor Parties to, engage in any Company Transaction. Notwithstanding anything
to the contrary herein, nothing shall prevent Investor or the Investor Parties,
alone or in concert with its representatives, from making one or more non-public
proposals to the board of directors of the Company (the “Board”) with respect to
a transaction involving the Company.


Section 1.4    Board Limitations. Investor shall not, and shall not permit any
of the Investor Parties to, take any action which would result in (i) the Board
having less than a majority of Disinterested Directors or (ii) any committee of
the Board having fewer Disinterested Directors than directors who are not
Disinterested Directors.


Section 1.5    Sarbanes Oxley. The Company and Investor agree that the Company
will not rely upon, or exercise its right to, any of the “controlled company”
exemptions permitted under the Sarbanes-Oxley Act of 2002 or any exchange,
including The NASDAQ Stock Market.


ARTICLE II


REPRESENTATIONS AND WARRANTIES


Section 2.1    Representations and Warranties of Investor. Each of the entities
comprising Investor represents and warrants that:


(a)    as of the date of this Agreement, Investor Beneficially Owns 5,358,748
shares of Common Stock;


(b)    Investor has full power and authority to execute, deliver and perform
this Agreement, and the execution, delivery and performance of this Agreement by
Investor has been duly authorized by all requisite corporate or equivalent
action;


(c)    this Agreement has been duly and validly executed and delivered by
Investor and constitutes a legal and binding obligation of Investor, enforceable
against Investor in accordance with its terms;


(d)    the execution, delivery and performance of this Agreement by Investor
does not and will not require any consent, waiver, approval, order, permit or
authorization from, or declaration or filing with, or notification to, any
Person (other than (i) Investor internal approvals which have been

2

--------------------------------------------------------------------------------




obtained prior to the execution of this Agreement and (ii) any required
securities law filings); and


(e)    the execution, delivery and performance of this Agreement by Investor
does not and will not, with or without the giving of notice or lapse of time, or
both, (A) violate any law, statute, rule or regulation to which Investor is
subject, (B) violate any order, judgment or decree applicable to Investor or (C)
conflict with, or result in a breach or default under, any term or condition of
Investor's applicable organizational documents or any agreement or instrument to
which Investor is a party or by which it is bound.


Section 2.2    Representations and Warranties of the Company. The Company
represents and warrants that:


(a)    the Company has full power and authority to execute, deliver and perform
this Agreement, and the execution, delivery and performance of this Agreement by
the Company has been duly authorized by all requisite corporate action;


(b)    this Agreement has been duly and validly executed and delivered by the
Company and constitutes a legal and binding obligation of the Company,
enforceable against the Company in accordance with its terms;


(c)    the execution, delivery and performance of this Agreement by the Company
does not and will not require any consent, waiver, approval, order, permit or
authorization from, or declaration or filing with, or notification to, any
Person (other than (i) Board approval which was obtained prior to the execution
of this Agreement and (ii) any required securities law filings); and


(d)    the execution, delivery and performance of this Agreement by the Company
does not and will not, with or without the giving of notice or lapse of time, or
both, (A) violate any law, statute, rule or regulation to which the Company is
subject, (B) violate any order, judgment or decree applicable to the Company or
(C) conflict with, or result in a breach or default under, any term or condition
of the Company's organizational documents or any agreement or instrument to
which the Company is a party or by which it is bound.


ARTICLE III


TERMINATION


Section 3.1    Termination. This Agreement may be terminated as follows (the
date of such termination, the “Termination Date”):


(a)    if Investor and the Company mutually agree in writing to terminate this
Agreement, but only if the Disinterested Directors have approved such
termination; and


(b)    without any other action by the parties hereto, if no Investor Party owns
any shares of Common Stock.


Section 3.2    Procedure upon Termination. In the event of termination pursuant
to Section 3.1, this Agreement shall terminate on the Termination Date without
further action by Investor and the Company.



3

--------------------------------------------------------------------------------




Section 3.3    Effect of Termination. In the event that this Agreement is
validly terminated as provided in this Article III, then each of the parties
hereto shall be relieved of their duties and obligations arising under this
Agreement after the date of such termination and such termination shall be
without liability to the other party; provided, however, that Article V shall
survive any such termination and shall be enforceable hereunder; provided
further, however, that nothing in this Section 3.3 shall relieve any party
hereto of any liability for a breach of a representation, warranty or covenant
in this Agreement prior to the Termination Date.


ARTICLE IV


DEFINED TERMS


Section 4.1    Defined Terms. For purposes of this Agreement, the following
terms, when used in this Agreement with initial capital letters, shall have the
respective meanings set forth in this Agreement:


(a)    “Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. For the
purposes of this Agreement, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise. For
the avoidance of doubt, for purposes of this Agreement, the Company shall not be
deemed to be an “Affiliate” of any Investor Party.


(b)    “Beneficial Ownership” by a Person of any securities means “beneficial
ownership” as used for purposes of Rule 13d-3 adopted by the SEC under the
Exchange Act, and shall include economic interests in any security as a result
of any cash-settled total return swap transaction or any other swap, other
derivative or “synthetic” ownership arrangement (in which case the number of
securities with respect to which such Person has economic ownership shall be
determined by the Company in it reasonable judgment based on such Person's
equivalent net long position). The term “Beneficially Own” shall have a
correlative meaning.


(c)    “Business Day” means any day other than (i) a Saturday, (ii) a Sunday, or
(iii) any day on which commercial banks in New York, New York are required or
authorized to close by law or executive order.


(d)    “Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any successor security as provided by Section 5.12.


(e)    “Change of Control” means any transaction involving (i) the acquisition
(by purchase, merger or otherwise) by any Person of Beneficial Ownership of
voting securities of the Company entitling such Person to exercise a majority of
the total voting power of all outstanding securities entitled to vote generally
in elections of directors of the Company, (ii) a sale of all or substantially
all of the assets of the Company and its Subsidiaries (determined on a
consolidated basis), in one transaction or series of related transactions, or
(iii) the consolidation, merger, amalgamation, reorganization of the Company or
a similar transaction in which the Company is combined with another Person,
unless the holders of all outstanding securities of the Company immediately
prior to the consummation of such transaction constitute the same holders (and
with the same proportionate ownership share) of securities of the combined or
surviving entity immediately after the consummation of such transaction.



4

--------------------------------------------------------------------------------




(f)    “Company Transaction” means any transaction or series of related
transactions between the Company or any Subsidiary of the Company, on the one
hand, and any of the Investor Parties, on the other hand, provided, however,
that none of the following shall constitute a Company Transaction: (i) customary
compensation arrangements (whether in the form of cash or equity awards),
expense reimbursement, director insurance coverage and/or indemnification
arrangements (and related advancement of expenses) in each case for Board
designees, or any use by such Persons, for Company business purposes, of
aircraft, vehicles, property, equipment or other assets owned or customarily
provided to members of the Board by the Company or any of its Subsidiaries; (ii)
any transaction or series of transactions if the same is in the ordinary course
of business of the Company and does not involve payments by the Company in
excess of $100,000 in the aggregate on an annual basis for such transaction or
series of transactions, (iii) the performance by the Company or any Investor
Party of their respective obligations under any agreements existing as in effect
on the date hereof; and (iv) the performance by the Company or any Investor
Party of their respective obligations under any agreement (but specifically
excluding any agreement negotiated between the Company and any Investor Party)
relating to debt securities of the Company acquired by an Investor Party after
the date hereof.


(g)    “Disinterested Director” means a director of the Company who (i) is not
Affiliated with, employed by, or otherwise designated or nominated by, Investor
or any of the Investor Parties and (ii) has no personal financial interest in
the proposed action (other than the same interest, if a stockholder of the
Company, as the other stockholders of the Company).


(h)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor federal statute, and the rules and regulations of the SEC
promulgated thereunder, all as the same may be amended and shall be in effect
from time to time.


(i)    “Person” means an individual, a group (including a “group” under
Section 13(d) of the Exchange Act), a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.


(j)    “SEC” means the Securities and Exchange Commission or any other federal
agency then administering the Exchange Act, the Securities Act and other federal
securities laws.


(k)    “Securities Act” means the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the SEC promulgated
thereunder, all as the same may be amended and shall be in effect from time to
time.


(l)    “Subsidiary” means, with respect to a Person, any corporation, limited
liability company, partnership, trust or other entity of which such Person owns
(either alone, directly, or indirectly through, or together with, one or more of
its Subsidiaries) 50% or more of the equity interests the holder of which is
generally entitled to vote for the election of the board of directors or
governing body of such corporation, limited liability company, partnership,
trust or other entity.


(m)    “Transfer” means to sell or otherwise transfer, directly or indirectly,
in one transaction or series of transactions, including in connection with a
share exchange, consolidation, merger, amalgamation, reorganization or other
transaction.



5

--------------------------------------------------------------------------------




ARTICLE V


MISCELLANEOUS


Section 5.1    Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be considered given if given in the
manner, and be deemed given at times, as follows: (a) on the date delivered, if
personally delivered; (b) on the day of transmission if sent via facsimile
transmission to the facsimile number given below; or (c) on the next Business
Day after being sent by recognized overnight mail service specifying next
business day delivery, in each case with delivery charges pre-paid and addressed
to the following addresses:


If to Investor (or any other Investor Party), to:
Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Facsimile: (310) 201-4170
Attention: Daniel C. Lukas


with a copy to:


Sullivan & Cromwell LLP
1888 Century Park East, Suite 2100
Los Angeles, CA 90067
Facsimile: (310) 407-2681
Attention: Alison S. Ressler


If to Company, to:
Nortek, Inc.
50 Kennedy Plaza
Providence, RI 02903-2360
Attention: Kevin Donnelly, General Counsel
Facsimile: (401) 751-4610


with a copy to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Facsimile: (212) 310-8007
Attention: Frederick S. Green


Section 5.2    Invalid Transfer. Notwithstanding anything to the contrary
herein, in the event of any purported Transfer by any of the Investor Parties of
any shares of Common Stock in violation of the provisions of this Agreement,
such purported Transfer will be void and the Company will not give effect to
such Transfer, shall not record any such improper transfer on its books or
otherwise treat any purported transferee as the owner of such stock for any
purpose.

6

--------------------------------------------------------------------------------






Section 5.3    Legend. At the Company's election, any shares of Common Stock
issued in certificated form shall bear a legend on the face thereof
substantially to the following effect (with such additions thereto or changes
therein as the Company may be advised by counsel are required by law or
necessary to give full effect to this Agreement, the “Legend”):


“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN INVESTOR
AGREEMENT BY AND BETWEEN NORTEK, INC. AND ARES MANAGEMENT LLC AND CERTAIN
AFFILIATES OF ARES MANAGEMENT LLC, DATED APRIL 4, 2012, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF NORTEK, INC. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SUCH
INVESTOR AGREEMENT. THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS
CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF SUCH INVESTOR
AGREEMENT TO THE EXTENT APPLICABLE TO THE HOLDER BY THE TERMS OF SUCH INVESTOR
AGREEMENT.”
Section 5.4    Assignment; No Third Party Beneficiaries. Neither this Agreement
nor any of the rights, interests or obligations under this Agreement may be
assigned by any party without the prior written consent of the other party. This
Agreement is not intended to and does not confer upon any person other than the
parties hereto any rights or remedies under this Agreement.


Section 5.5    Prior Negotiations; Entire Agreement. This Agreement constitutes
the entire agreement of the parties hereto and supersedes all prior agreements,
arrangements or understandings, whether written or oral, between the parties
hereto with respect to the subject matter of this Agreement.


Section 5.6    Governing Law; Venue. THIS AGREEMENT, and all claims or causes of
action (whether in contract or tort) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement WILL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF DELAWARE. THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION
OF, AND VENUE IN, DELAWARE AND WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS.


Section 5.7    Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
hereto, and delivered to the other party (including via facsimile or other
electronic transmission), it being understood that each party need not sign the
same counterpart.


Section 5.8    Waivers and Amendments. Subject to Section 5.2, this Agreement
may be amended, modified, superseded, cancelled, renewed or extended, and the
terms and conditions of this Agreement may be waived, only by a written
instrument signed by Investor and the Company (with the approval of a majority
of the Disinterested Directors) or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege pursuant to this Agreement shall operate as a waiver thereof,
nor shall any waiver on the part of any party of any right, power or privilege
pursuant to this Agreement, nor shall any single or partial exercise of any
right, power or privilege

7

--------------------------------------------------------------------------------




pursuant to this Agreement, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege pursuant to this Agreement.
The rights and remedies provided pursuant to this Agreement are cumulative and
are not exclusive of any rights or remedies which any party otherwise may have
at law or in equity.


Section 5.9    Construction. The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


Section 5.10    Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties hereto as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.


Section 5.11    Equitable Relief. It is hereby acknowledged that irreparable
harm would occur in the event that any of the provisions of this Agreement were
not performed fully by the parties hereto in accordance with the terms specified
herein, and that monetary damages are an inadequate remedy for breach of this
Agreement because of the difficulty of ascertaining and quantifying the amount
of damage that will be suffered by the parties hereto relying hereon in the
event that the undertakings and provisions contained in this Agreement were
breached or violated. Accordingly, each party hereto hereby agrees that each
other party hereto shall be entitled to an injunction or injunctions to
restrain, enjoin and prevent breaches of the undertakings and provisions hereof
and to enforce specifically the undertakings and provisions hereof in any court
of the United States or any state having jurisdiction over the matter; it being
understood that such remedies shall be in addition to, and not in lieu of, any
other rights and remedies available at law or in equity.


Section 5.12    Successor Securities. The provisions of this Agreement
pertaining to shares of Common Stock shall apply to all shares of Common Stock
Beneficially Owned by any Investor Party and any voting equity securities of the
Company, regardless of class, series, designation or par value, that are issued
as a dividend on or in any other distribution in respect of, or as a result of a
reclassification (including a change in par value) in respect of, shares of
Common Stock or other shares of the Company which, as provided by this section,
are considered as shares of Common Stock for purposes of this Agreement and
shall also apply to any voting equity security issued by any company that
succeeds, by merger, consolidation, a share exchange, a reorganization of the
Company or any similar transaction, to all or substantially all the business of
the Company, or to the ownership thereof, if such security was issued in
exchange for or otherwise as consideration for or in respect of shares of Common
Stock (or other shares considered as shares of Common Stock, as provided by this
definition) in connection with such succession transaction.


Section 5.13    No Impairment. Investor shall not, and shall not permit any of
the Investor Parties to, by Transfer of shares of Common Stock, issuance or sale
of securities or any other action, avoid or seek to avoid the good faith
observance or performance of any of the terms of this Agreement.


Section 5.14    Further Assurances. The Company and Investor hereby agree to
take (and shall cause their Affiliates to take), at any time and from time to
time, all actions necessary to accomplish and comply with the provisions of this
Agreement.





8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered by each of them or their respective officers thereunto duly
authorized, all as of the date first written above.




NORTEK, INC.




By: /s/ Kevin W. Donnelly
Name: Kevin W. Donnelly
Title: Senior Vice President, General Counsel
and Secretary



9

--------------------------------------------------------------------------------




ARES CORPORATE OPPORTUNITIES FUND II, L.P.,




By: ACOF OPERATING MANAGER II, L.P.,


Its Manager




/s/ Michael D. Weiner
By: Michael D. Weiner


Its: Authorized Signatory




ACOF MANAGEMENT II, L.P.




By: ACOF OPERATING MANAGER II, L.P.,


Its General Partner




/s/ Michael D. Weiner
By: Michael D. Weiner


Its: Authorized Signatory




ACOF OPERATING MANAGER II, L.P.




/s/ Michael D. Weiner
By: Michael D. Weiner


Its: Authorized Signatory






ARES MANAGEMENT INC.




/s/ Michael D. Weiner
By: Michael D. Weiner


Its: Authorized Signatory

10

--------------------------------------------------------------------------------




ARES CORPORATE OPPORTUNITIES FUND III, L.P.


By: ACOF OPERATING MANAGER III, L.P.,


Its Manager




/s/ Michael D. Weiner
By: Michael D. Weiner


Its: Authorized Signatory




ACOF MANAGEMENT III, L.P.




By: ACOF OPERATING MANAGER III, LLC,


Its General Partner




/s/ Michael D. Weiner
By: Michael D. Weiner


Its: Authorized Signatory


ACOF OPERATING MANAGER III, LLC




/s/ Michael D. Weiner
By: Michael D. Weiner


Its: Authorized Signatory




ARES MANAGEMENT LLC




/s/ Michael D. Weiner
By: Michael D. Weiner


Its: Authorized Signatory




ARES MANAGEMENT HOLDINGS LLC




/s/ Michael D. Weiner
By: Michael D. Weiner


Its: Authorized Signatory



11

--------------------------------------------------------------------------------






ARES HOLDINGS LLC




/s/ Michael D. Weiner
By: Michael D. Weiner


Its: Authorized Signatory




ARES PARTNERS MANAGEMENT COMPANY LLC




/s/ Michael D. Weiner
By: Michael D. Weiner


Its: Authorized Signatory





12